An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

LIMITED LIABILITY COMPANY,

A .11 ,
 ppm“ : FlLED

ANTONIO NEVADA, LLC, A NEVADA I No. 64763

SIGMUND ROGICH, A/K/A SIG i  ‘
ROGICH, AN INDIVIDUAL, AUG ' 2 2””
Res omient. M me K. mm m

ORDER DISMISSING APPEAL E "“

Pursuant to the stipulation of the parties, and cause
appearing, this appeal is dismissed. The parties shall bear their own casts
and attorney fees. NRAP 4200).

It is SQ (’JRDEIREIW1

CLERK OF THE SUPREME COURT

TRACIE K. LlleéN 
BY' ‘ Z 5 h .—

" .

cc: Hon. Mark R. Danton, District. Judge
McDonald Law Offices, PLLC
Fennemore Craig Jones Vargas/Lag Vegas
Jackson Lewis PC.
Eighth Distriet Court Clerk

“The parties’ stipulation to extend the time for ﬁling the answering
brief is {lenied as moot.

SUPREME Coumr
0::
NEVADA

CLERK’S ORDER

 ‘ l Wang“